


Exhibit 10.3














[dicelogo.jpg]






EA Digital Illusions CE AB
and
Patrick Söderlund
EMPLOYMENT AGREEMENT







--------------------------------------------------------------------------------




This Agreement is made on September 17, 2013
Between:
1)
EA Digital Illusions CE AB, Reg. No. 556710-6520, registered address Box 20068,
104 60 Stockholm

("the Company"); and
2)
Patrick Söderlund (“you”, “your” or “yours”)



IT IS HEREBY AGREED as follows:


1.
START DATE AND TERM



(a)
You have been employed since 1 January 2000 under another employment agreement
and from 17 September 2013 (the “Effective Date”) the terms of this agreement
will apply and replace all previous employment agreements.



(b)
You represent and warrant that:



(i)
you are not bound by or subject to any court order, agreement, arrangement or
undertaking which in any way restricts or prohibits you from entering into this
Agreement or from performing your duties under this Agreement;

(ii)
you are entitled to work in Sweden (and have a valid work permit, if necessary)
and will continue to be so entitled throughout your employment with the Company;
and

(iii)
if you cease to be entitled to work in Sweden you will inform the Company of
such fact as soon as you become aware of it.



2.
JOB TITLE AND DUTIES



(a)
Your job title will be EVP, EA Games Label. To the extent permitted under
Swedish law, the Company may make changes to your job title and duties that it
considers reasonable to meet business needs, but will give you reasonable notice
before doing so. Consequently, the Company reserves the right to request that
you carry out the duties of a different position of equivalent status either in
addition to or instead of your duties.    



(b)
In addition to your general duties as EVP Games Label you shall:



(i)
perform any duties assigned to you as long as they are consistent with your job
title and comply with such instructions, as the Company shall from time to time
issue;

(ii)
devote the whole of your time, attention and abilities to the Company's affairs
during business hours;

(iii)
act in the best interests of the Company at all times and carry out the
performance of your work and general conduct to the highest standards; and

(iv)
keep the Company at all times promptly and fully informed (in writing if so
requested) of your conduct of the business of the Company and provide such
explanations in that connection as the Company may require.



3.
HOURS OF WORK




Page 2 of 7

--------------------------------------------------------------------------------






Normal hours of work shall be 40 hours per week (excluding lunch breaks), Monday
to Friday, together with such additional hours during the week and at weekends
as may be necessary for you to carry out your duties hereunder. The Company may
under the applicable collective bargaining agreement vary its normal working
hours to meet its requirements on giving you reasonable notice.


4.
PLACE OF WORK



(a)
Your normal place of work shall be Company’s offices at Katarinavägen 15, 116 45
Stockholm or such other place within Sweden as the Company may on reasonable
notice require.



(b)
You may be required to travel on behalf of the Company anywhere within the world
but you will not be obliged to reside or spend more than 30 consecutive days
outside Sweden on a yearly basis.



5.
REMUNERATION



(a)
You will be entitled by way of remuneration to a fixed gross salary at the rate
of 4,122,163 SEK per year which fixed salary will accrue on a daily basis.
Salary is payable in arrears on the 25th of each month. The Company will pay
social security contributions and withhold income tax and other fees and taxes
as required under Swedish law.

(b)
You are eligible to participate in the Company’s discretionary bonus scheme
which is payable at the Company’s discretion. The details of the discretionary
bonus scheme are available from the Company’s Human Resources department.

(c)
You agree that the remuneration package provided by the Company is sufficient
compensation for overtime and that no separate overtime compensation will be
paid by Company to You.

(d)
Your salary will be reviewed by the Company from time to time in compliance with
the applicable collective bargaining agreement.

(e)
Any payments due from you to the Company may be deducted from your salary and/or
any other money due to you from the Company as set out in Clause 16 herein. This
consent may be withdrawn by you at any time.

(f)
In addition to the above and subject to you complying with (and continuing to
comply) with any rules or procedures imposed by the Company on the use of cars,
your position entitles you to a Company car or cash allowance of 12,391 SEK per
month which is given in accordance with the Company car allowance policy which
is available from HR.

6.
PENSION AND INSURANCE

You are eligible to participate in the pension scheme set out in the Company’s
Pension Scheme and the applicable collective bargaining agreement. Details of
the pension scheme are available from the Human Resources department.
In addition the Company shall supply occupational group life insurance (“TGL”),
industrial occupational injury insurance (“TFA”) and travel insurance covering
your business travel or other similar insurance benefits. The Company shall also
provide you with health care insurance.
7.
EMPLOYEE STOCK PLAN

You are entitled to participate in the Company Employee Stock Plan program.
Further details can be obtained from the Human Resources department. The Company
reserves the right to substitute, replace or amend the above scheme and amend
the level of the benefit.
8.
EXPENSES


Page 3 of 7

--------------------------------------------------------------------------------




The Company will reimburse all reasonable and verifiable expenses which are
incurred by you and which are supported by receipts in the proper performance of
your duties, in accordance with the Company’s Global Travel and Entertainment
Spending Policy. Details of the policy are available from the Company’s Human
Resources department and/or the Company’s Intranet site.
9.
HOLIDAYS

(a)
You will be entitled to holiday leave according to Swedish law (Sw.
semesterlagen), the applicable collective bargaining agreement and the Company’s
vacation policy (as may be obtained from Company’s Human Resources department).
Your actual holiday entitlement is 35 days per year.

(b)
Upon termination of your employment you shall be entitled to receive payment in
lieu of accrued but untaken holiday. In the event that you have exceeded your
accrued holiday entitlement, the excess shall be repayable by you at the same
rate.

10.
ILLNESS AND MEDICAL REPORTS

You are entitled to sickness payment in accordance with Swedish law and the
applicable collective bargaining agreement. If you are unable to work for any
reason, your manager must be informed by 10.00 am CET on the first day of your
absence of the reason for your absence and the date when you anticipate being
able to return. If the period of absence lasts longer than a day, you must keep
your manager informed at whatever intervals he/she requires.
11.
COMPANY LOYALTY; OTHER BUSINESS INTERESTS

During your employment, you will not without the prior written consent of the
Company (such consent not to be unreasonably withheld) be engaged, concerned or
interested in any business or undertaking whatsoever other than for the Company
and its subsidiaries, parent or associated companies (except as the owner for
investment of shares or other securities quoted on a public stock exchange and
not exceeding 5% of the total issued shares of any company).
12.
TERMINATION OF EMPLOYMENT

(a)
This employment agreement can be terminated by either party giving such notice
as applies in accordance with mandatory Swedish law and the applicable
collective bargaining agreement. The notice period will vary based on length of
employment.



(b)
In accordance with Swedish law, the Company may terminate your employment
immediately (Sw. avsked) without notice or without payment in lieu of notice if
you are guilty of any gross default or misconduct in connection with or
affecting the business of the Company or if you commit any material breach of or
non-observance of any of your duties or obligations under this Agreement.

13.
EFFECTS OF TERMINATION OR EXPIRY; COMPANY PROPERTY, NON-SOLICITATION

(a)
Upon expiry or termination of your employment you must immediately return to the
Company all Company property including keys, security passes, credit cards,
documents or other property belonging to or relating to the businesses or
affairs of the Company, including all electronic and hard copies of documents
containing or referring to Confidential Information (as set out in Clause 14
herein) which may be in the possession or control of you. You may not retain
copies, extracts or notes of any of the same.

(b)
During your employment and for a period of twelve (12) months after the expiry
or termination of the employment, you may not, whether directly or indirectly,
or on behalf of or in conjunction with any other person, proprietor, company or
other entity, solicit or entice away or endeavor to solicit or entice away from
the Company any person, proprietor, company or other entity which is or has at
any time during the preceding 12 months been a client or a customer of the
Company.


Page 4 of 7

--------------------------------------------------------------------------------




(c)
During your employment and for a period of twelve (12) months after the expiry
or termination of your employment, you may not, whether directly or indirectly,
or on behalf of or in conjunction with any other person, firm company or other
entity, solicit or entice away or engage any employee of the Company.

Any reference in this clause to the Company shall, where the context so permits,
be deemed to include a reference to any subsidiary, parent or associated company
of the Company.
14.
CONFIDENTIAL INFORMATION

(a)
During and after your employment with the Company (without time limit), you must
not (unless required to do so by law or protected in doing so by a legal right
of protected disclosure):

(i)
use any trade secrets or confidential information of the Company for any
purposes other than the Company’s; or

(i)
disclose any trade secrets or confidential information to any person other than
in properly performing your duties.

(b)
“Confidential Information” means all information relating to the Company’s
business practices and methods, customers, employees, suppliers, pricing or
pricing strategy, products, services, development plans of products, marketing
strategies, Company licenses, third party agreements and any other information
which the Company reasonably considers to be confidential.

Any reference in this clause to the Company shall, where the context so permits,
be deemed to include a reference to any subsidiary, parent or associated company
of the Company.
15.
INTELLECTUAL PROPERTY

The Company and you will sign a separate New Hire - Proprietary Information and
Confidentiality Agreement (the “New Hire Agreement”), which amongst other things
sets forth the terms governing ownership of intellectual property and other
proprietary information created by you during your employment.    
(a)
As further set forth in the New Hire Agreement, you hereby acknowledge that the
Company shall be the sole and exclusive owner of any intellectual property,
including but not limited to any copyright in produced materials or any
invention made or patented, that results from your employment and you expressly
waive any rights thereto. This provision does not waive your right to
remuneration under the applicable collective bargaining agreement and/or
mandatory Swedish law.

(b)
You undertake to do anything reasonably required to ensure that such
intellectual property rights are assigned to the Company and to assist the
Company in taking any action in relation to any possible infringements. In
addition, as further set forth in the New Hire Agreement, you shall continuously
inform the Company of any games, methods, systems, computer programs, graphic
objects, ideas, documentation and any other products or results which you
develop in your own time, provided that such development is related to the
business or any anticipated research or development of the Company.

16.
DEDUCTIONS

To the extent permitted under Swedish law, at any time during your employment,
and in any event on termination howsoever arising, you authorize the Company to
deduct from your remuneration under this Agreement any monies due from you to
the Company including, but not limited to any outstanding loans, advances,
mistaken overpayments of salary, the cost of repairing any damage or loss of the
Company's property caused by you (and of recovering it), excess holiday and any
other monies owed by you to the Company.
17.
GLOBAL INFORMATION AND SYSTEMS USE AND SECURITY POLICY

You are referred to the above policy which governs use of the Company computer
system network, email and internet use. The policy may be obtained from the
Company’s Human Resources department. It is a condition

Page 5 of 7

--------------------------------------------------------------------------------




of your employment that you abide by its terms. Failure to do so is a serious
offence for which you could be dismissed.
18.
COMPANY POLICIES

Various rules, policies and guidelines exist for the effective and safe
operation of the Company’s business and the welfare and interests of the
Company’s employees and you must comply with them. You should review and
familiarize yourself with the Company rules, policies and guidelines and you are
referred to the Human Resources Department and also to the Human Resources
section of the Company’s Intranet site for further details of those rules,
policies and guidelines. You are bound at all times by all the rules, policies,
standards and regulations issued from time to time and applicable to you and you
may be requested to review and confirm acceptance of certain policies on a
recurring basis (such as the Global Code of Conduct). From time to time the
Company may also alter the existing rules or policies or introduce new ones.
19.
HEALTH AND SAFETY AT WORK

It is the policy of the Company to promote the health, safety and welfare at
work of all its employees. Consistent with that policy and relevant legislation
it is your responsibility to undertake your duties in such a way as not to
endanger your own health and safety or that of your fellow employees, to use
such safety equipment as may be provided, and to observe such safety regulations
as may be, from time to time, in force. Breach of the Company’s safety
regulations is a serious disciplinary issue.    
20.
DATA PROTECTION

(a)
The Company recognizes the importance of protecting the privacy,
confidentiality, accuracy and security of your personal information and aims to
comply with the provisions of the Swedish Data Protection Act. The Company will
hold computer records and personnel files relating to you. These will include
personal details form, references, bank details, performance appraisals, holiday
and sickness records, salary reviews and remuneration details and other records
(which may, where necessary, include sensitive personal data relating to your
health, and data held for ethnic monitoring purposes). The Company requires such
personal data for personnel administration and management purposes and to comply
with its obligations regarding the keeping of employee records.

(b)
You hereby explicitly consent to the Company collecting and processing your
personal data relating to you for personnel administration and management
purposes and that it may, where necessary for those purposes, make such data
available to its advisers, to authorized employees in its Head Office in Redwood
Shores, California or to such other parent, subsidiary or associated company as
may be required and to external third parties providing products and/or services
to the Company, and as required by law.

21.
MONITORING

The Company carries out monitoring of its premises for security purposes and
reserves the right in certain situations to monitor the usage of its
communication facilities, to the extent permitted by Swedish law. The
circumstances and purposes for which it does so can be explained by the Human
Resources Department.
22.
DISCRIMINATION AND DIGNITY AT WORK

As set forth in the Company’s Global Harassment Policy, You must treat all
fellow employees and people with whom you have contact in connection with your
work with respect and on their merits irrespective of their sex, marital status,
sexuality, religion, color, race, ethnic or national origin, age or any
disability which they may have. Sexual, racial and disability-related harassment
and bullying is likely to be gross misconduct for which you may be dismissed.
Details of the policy are available from the Company’s Human Resources
Department.





Page 6 of 7

--------------------------------------------------------------------------------




23.
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with Swedish law
and the parties to this Agreement shall submit to the exclusive jurisdiction of
the Swedish Courts.
24.
ENTIRE AGREEMENT

This Agreement, the New Hire Agreement, the referred Company policies and the
applicable collective bargaining agreement contain the entire Agreement between
you and the Company in connection with your employment. By signing this
Agreement you confirm that you are not entering into employment with the Company
in reliance upon any oral or written representations made to you by the Company,
its employees or agents. This Agreement replaces all previous terms and
conditions (whether or not in writing) related to your employment by the
Company.
25.
NOTICES

Notices given under this Agreement shall be in writing and if to be given to the
Company may be delivered or dispatched by first class post to its registered
office and if to be given to you must be given to you personally. You must keep
the Company informed of any changes of your address.
26.
COLLECTIVE AGREEMENT

Further conditions are stipulated in the applicable collective bargaining
agreement to which the Company is a party, as updated from time to time.
_____________________




This Agreement has been entered into by the parties on the date first above
written.


SIGNED ON BEHALF OF THE COMPANY




_________________________________________
Gabrielle Toledano, Chief Talent Officer




_________________________________________
Carin Källkvist, Human Resources Director, EA Digital Illusions CE AB




I have read, understood, agree and accept the terms and conditions of employment
set out in this Agreement.




SIGNED BY YOU




________________________________________
Patrick Söderlund



Page 7 of 7